Citation Nr: 0915900	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  02-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri.

The Board issued a decision in October 2006 in which it 
denied service connection for hypertension, claimed as 
secondary to service-connected diabetes mellitus.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (Joint Motion), in a May 2008 Order the Court vacated 
the Board decision and remanded the case to the Board for 
compliance with the instructions contained in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In pertinent part, the Joint Motion instructs the Board to 
ensure that VA complies with the requirements of the duty to 
assist.  

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2008).  

The Veteran contended in May 2004 that he was treated for his 
hypertension at the VAMC in St. Louis, Missouri from 1996 to 
1999, at the VAMC in Poplar Bluff, Missouri from 1982 to 1993 
and at the VAMC in Marion, Illinois from 1993 to the present.  
There is no indication in the record that there has been a 
formal finding regarding missing VA treatment records at VAMC 
Poplar Bluff and VAMC Marion from 1982 to 1993 or an official 
notification to the Veteran.  There is also no indication 
that VA ever requested treatment records from VAMC Marion 
(where it appears the Veteran's records were transferred to 
from VAMC Poplar Bluff in the 1980s).  In addition, it does 
not appear that the AMC attempted to request the treatment 
records from any archival sources if not available at VAMC 
Poplar Bluff or VAMC Marion.  

The Board finds that a remand is necessary to make further 
requests for treatment records and, if necessary, to notify 
the Veteran and make a formal finding that the records are 
unavailable and that further efforts to obtain them would be 
futile.  The RO's attention is also called to Washington v. 
Nicholson, 19 Vet. App. 362 (2005) as to the requirement that 
VA advise claimants of alternate sources of evidence which 
may be utilized in cases where records are missing.  

A review of the claims file indicates that the most recent VA 
medical opinion of record in July 2004 was not rendered with 
the Veteran's full medical treatment history available to the 
examiner, as she did not have access to the Veteran's claims 
file (a number of pertinent records were added after the 
examiner's initial March 2002 opinion, when she had access to 
the claims file).  VA's duty to assist includes a requirement 
to conduct a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior 
examinations and treatment.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA undertakes the effort to provide 
an examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Therefore, the Board finds that the 
Veteran should be afforded another VA examination with a 
nexus opinion to determine whether his hypertension was 
caused by or related to his military service, including as 
secondary or related to his service-connected diabetes 
mellitus, taking into consideration any additional treatment 
records as well as the Veteran's contentions and lay 
statements that have been submitted.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by again requesting VA 
treatment records from VAMC Poplar Bluff 
and VAMC Marion, to include records from 
1982 through 1993.  Consideration should 
be given that these records may have been 
archived, in which case steps should be 
taken so that they can be retrieved.  Any 
other necessary and appropriate steps to 
obtain these records should be taken, 
pursuant to VA development guidelines.  

2.  If no further treatment records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined must 
be fully documented for the record, 
including if further efforts to locate 
them would be considered futile.  The 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e) and 
informed that he may submit alternative 
records to substantiate his claim, in 
accordance with Washington and appropriate 
administrative provisions.

3.  Schedule the Veteran for a medical 
examination with a VA physician to 
evaluate his hypertension.  Send the 
Veteran's claims folder, which should 
include a copy of this REMAND, to the 
physician.  The physician should review 
the Veteran's entire claims file, service 
treatment records and medical evidence, as 
well as the Veteran's statements and lay 
evidence.  After reviewing the Veteran's 
claims file and examining the Veteran, the 
physician should provide a thorough 
examination of the Veteran's current 
disability.  The physician should then 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's hypertension was caused by or 
related to his military service, including 
as secondary to or related to his service-
connected diabetes mellitus.  Reasons and 
bases for all opinions expressed should be 
provided and the report should include a 
discussion of the Veteran's documented 
medical history, statements and 
assertions, including that the Veteran has 
stated that he was first told by medical 
personnel that he was borderline diabetic 
in the early 1980s.  

4.  Readjudicate the claim based on the 
entire record.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be provided 
an updated Supplemental Statement of the 
Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issue on 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
G. JIVENS-McRAE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




